 

 

Exhibit 10.13

 

EXHIBIT A

 

PETMED EXPRESS, INC.

2016 EMPLOYEE EQUITY COMPENSATION

RESTRICTED STOCK PLAN

 

1. PURPOSE OF PLAN

 

The purpose of the PetMed Express, Inc. 2016 Restricted Stock Plan (the "2016
Plan"), which is being established by PetMed Express, Inc. on behalf of itself,
its subsidiaries and affiliates (collectively, the "Company"), is to secure and
retain employees of outstanding ability and to provide additional motivation to
such employees to exert their best efforts on behalf of the Company. The Company
expects that it will benefit from the added commitment which such employees will
have in the welfare of the Company as a result of their ownership or increased
ownership of the Company's Common Stock.

 

2. STOCK SUBJECT TO THE 2016 PLAN

 

The shares that may be awarded under the 2016 Plan (without payment by
participants) shall be the common stock, par value $.001 per share, of the
Company (“Common Stock”), and shall be authorized, but un-issued, shares. The
maximum number of shares of Common Stock that may be awarded hereunder (subject
to any adjustments as provided below) shall not in the aggregate exceed
1,000,000 shares. Shares of Common Stock forfeited as a result of a
participant's termination of employment shall again become available for award
under the 2016 Plan.

 

3. ADMINISTRATION

 

The 2016 Plan shall be administered by the Compensation Committee of the Board
of Directors, each of whom is a "non-employee director" as defined in Rule 16b-3
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as amended (the "Committee"). No member of the Committee shall be eligible to
participate in the 2016 Plan.

 

The Committee shall have the sole authority to (i) award shares of Common Stock
(“Restricted Stock”) under the 2016 Plan; (ii) consistent with the 2016 Plan,
determine the provisions of the shares to be awarded, the restrictions and other
terms and conditions applicable to each award of shares under the 2016 Plan;
(iii) interpret the 2016 Plan, the instruments evidencing the restrictions
imposed upon stock awarded under the 2016 Plan and the shares awarded under the
2016 Plan; (iv) adopt, amend and rescind rules and regulations for the
administration of the 2016 Plan; and (v) generally administer the 2016 Plan and
make all determinations in connection therewith which may be necessary or
advisable, and all such actions of the Committee shall be binding upon all
participants. Committee decisions and selections shall be made by a majority of
its members present at the meeting at which a quorum is present, and shall be
final. Any decision or selection reduced to writing and signed by all of the
members of the Committee shall be as fully effective as if it had been made at a
meeting duly held.

 

4. ELIGIBILITY

 

All employees, including officers, of the Company who are, from time to time,
responsible for the management, growth and protection of the business of the
Company shall be eligible for awards of stock under the 2016 Plan. No member of
the Board of Directors of the Company shall be eligible to participate in the
2016 Plan unless such director is also an employee of the Company. The employees
who shall receive awards under the 2016 Plan shall be selected from time to time
by the Committee in its sole discretion, from among those eligible, and the
Committee shall determine, in its sole discretion, the number of shares to be
awarded to each such employee selected. The Committee may, within the terms of
the 2016 Plan, be selective and non-uniform with respect to its determination of
the amount of awards and the eligible employees to whom such awards are made.

 

 1 

 

 

5. RIGHTS WITH RESPECT TO SHARES

 

A participant to whom an award of Restricted Stock has been made under the 2016
Plan will have all of the rights of a stockholder with respect to the shares of
Common Stock so awarded, including, but not limited to, the right to receive,
subject to the following sentence, such cash dividends, if any, as may be
declared on such shares from time to time and the right to vote (in person or by
proxy) such shares at any meeting of the Company’s stockholders. As a condition
to the grant of the award under the 2016 Plan, and without limiting the
provisions of Section 7(b) hereof, dividends, if any, as may be declared on such
shares of Common Stock shall be deposited into an escrow or similarly segregated
account, and disbursement of such dividends to the participant will occur only
upon the delivery of the shares of Common Stock to which such dividends relate,
and in the event the shares of Common Stock to which such dividends relate are
forfeited, the participant’s right to receive disbursement of such dividends
will be forfeited and the amount of the dividends shall be returned to the
Company.

 

6. INVESTMENT REPRESENTATION

 

If the shares of Common Stock that have been awarded to an employee pursuant to
the terms of the 2016 Plan are not registered under the Securities Act of 1933,
as amended, pursuant to an exemption from registration, such employee, if the
Committee shall deem it advisable, may be required to represent and agree in
writing (i) that any shares of Common Stock acquired by such employee pursuant
to the 2016 Plan will not be sold except pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or pursuant to an
exemption from registration under such Act, and (ii) that such employee has
acquired such shares of Common Stock for the participant’s own account and not
with a view to the distribution thereof.

 

7. RESTRICTIONS

 

(a) Terms, Conditions and Restrictions. In addition to such other terms,
conditions and restrictions as may be imposed by the Committee and contained in
the instrument under which awards of Common Stock are made pursuant to the 2016
Plan, (i) no Common Stock so awarded shall be restricted for a period (the
"Restriction Period") of less than one year or more than ten years unless
otherwise specified by the Committee; and (ii) except as provided in paragraph
(e) below, the recipient of the award shall remain in the employ of the Company
during the Restriction Period or otherwise forfeit all right, title and interest
in and to the shares subject to such restrictions.

 

(b) Transferability Restriction. No share awarded under the 2016 Plan shall be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
during the Restriction Period applicable thereto.

 

(c) Agreements; Stock Legend. As a condition to the grant of an award under the
2016 Plan, each eligible employee selected to participate shall execute and
deliver to the Company an agreement in form and substance satisfactory to the
Committee reflecting the conditions and restrictions imposed upon the Common
Stock awarded. Certificates for shares of Common Stock delivered pursuant to
such awards may, if the Committee so determines, bear a legend referring to the
restrictions and the instruments to which such awards are subject.

 

(d) Additional Conditions. In the agreements evidencing awards or otherwise, the
Committee may impose such other and additional terms, conditions and
restrictions upon the award as it, in its discretion, deems appropriate
including, without limitation, that the Company shall have the right to deduct
from payments of any kind due to the participant, any federal, state or local
taxes of any kind required by law to be withheld with respect to the shares
awarded.

 

(e) Lapse of Restrictions. The restrictions imposed under paragraph (a) above
shall terminate with respect to the shares of Common Stock to which they apply
on the earliest to occur of the following, unless otherwise specified by the
Committee:

 

(i)the expiration of the Restriction Period;

(ii)the participant's total and permanent disability; or

(iii)the participant's death.

 

 2 

 

 

Certificates for shares of Common Stock with respect to which restrictions have
lapsed as provided above shall, upon lapse thereof, be released from escrow and
delivered to the participant or, in the event of participant's death, to
participant's personal representative. Any stock legend referring to the
restrictions imposed hereunder shall thereupon be removed.

 

(f) Change of Control of the Company. Upon the occurrence of a Change of
Control, unless otherwise specifically prohibited under applicable laws or by
the rules and regulations of any governing governmental agencies or national
securities exchanges, or unless the Committee shall determine otherwise, any
Restriction Period and restrictions imposed on Restricted Stock shall terminate.

 

For purposes of the 2016 Plan, a "Change in Control" of the Company shall be
deemed to have occurred if:

 

(a) any person, as such term is used in Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended, becomes a beneficial owner (within
the meaning of Rule 13d-3 under such Act) of 20% or more of the Company's
outstanding Common Stock;

 

(b) there occurs within any period of two consecutive years any change in the
directors of the Company such that the members of the Company's Board of
Directors prior to such change do not constitute a majority of the directors
after giving effect to all changes during such two-year period unless the
election, or the nomination for election by the Company's stockholders, of each
new director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period; or

 

(c) the Company is merged, consolidated or reorganized into or with, or sells
all or substantially all of its assets to, another company or other entity, and
immediately after such transaction less than 80% of the voting power of the
then-outstanding securities of such company or other entity immediately after
such transaction is held in the aggregate by holders of the Company's Common
Stock immediately before such transaction.

 

In addition, if the Company enters into an agreement or series of agreements or
the Board of Directors of the Company adopts a resolution which results in the
occurrence of any of the foregoing events, and the employment of a participant
is terminated after and as the sole result of the entering into of such
agreement or series of agreements or the adoption of such resolution then, upon
the occurrence of any of the events described above, a Change in Control shall
be deemed to have retroactively occurred on the date of entering into of the
earliest of such agreements or the adoption of such resolution and the
participants shall be entitled to the delivery as of such date of any forfeited
Restricted Stock.

 

8. MISCELLANEOUS

 

(a) No Right to Receive Award. Nothing in the 2016 Plan shall be construed to
give any employee of the Company any right to receive an award under the 2016
Plan.

 

(b) Additional Shares Received With Respect to Restricted Stock. Any shares of
Common Stock or other securities of the Company received by an employee as a
stock dividend on, or as a result of stock splits, combinations, exchanges of
shares, reorganizations, mergers, consolidations or otherwise with respect to
shares of Common Stock received pursuant to an award hereunder shall have the
same status, be subject to the same restrictions and bear the same legend, if
any, as the shares received pursuant to the original award.

 

(c) Certificates for Shares. Shares of Restricted Stock granted under the 2016
Plan shall be evidenced by certificates. Certificates representing the
Restricted Stock shall be registered in the name of the participant, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such shares and the Company shall
retain physical possession of the certificate in escrow until all restrictions
have been lifted or requirements met.

 

(d) No Effect on Employment Rights. Nothing in the 2016 Plan or in the
instruments evidencing the grant of an award hereunder shall in any manner be
construed to limit in any way the right of the Company or a subsidiary to
terminate an employee's employment at any time, or give any right to an employee
to remain employed by the Company.

 

 3 

 

 

(e) Governing Law. All provisions of the 2016 Plan shall be construed in
accordance with the laws of Florida except to the extent preempted by federal
law.

 

(f) No Restriction on Corporate Action. Nothing contained in the 2016 Plan shall
be construed to prevent the Company or any subsidiary from taking any corporate
action that is deemed by the Company or such subsidiary to be appropriate or in
the best interest, whether or not such action would have an adverse effect on
the 2016 Plan or any shares of Common Stock granted under the 2016 Plan. No
employee, non-employee director, beneficiary or other person shall have any
claim against the Company or any subsidiary as a result of any such action.

 

9. EFFECTIVE DATE OF 2016 PLAN

 

The 2016 Plan shall become effective when approved by the Shareholders of the
Company.

 

10. AMENDMENTS

 

The Committee may amend or terminate the 2016 Plan without shareholder approval
unless shareholder approval is required by any federal or state law or
regulation or the rules of The Nasdaq Stock Market. The Committee shall not have
the right to amend the 2016 Plan to:

 

(i)except as provided in paragraph 8(b) of the 2016 Plan, increase the maximum
number of shares reserved for purposes of the 2016 Plan;

 

(ii)extend the duration of the 2016 Plan; or

 

(iii)materially increase the benefits accruing to participants under the 2016
Plan.

 

Any amendment or alteration which impairs the rights of any participant during
the Restriction Period is not effective unless written consent from the
participant is obtained.

 

11. DURATION AND TERMINATION

 

This 2016 Plan shall terminate, and no further stock shall be awarded hereunder,
after July 29, 2026. In addition, the Committee may terminate the 2016 Plan at
any time prior thereto. The termination of this 2016 Plan shall not, however,
affect any restriction previously imposed or restricted stock awarded pursuant
to this 2016 Plan.

 

12. COMPLIANCE WITH SECTION 16(B)

 

The 2016 Plan is intended to comply with all applicable conditions of Rule 16b-3
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as amended. All transactions involving the Company's executive officers are
subject to such conditions, regardless of whether the conditions are expressly
set forth in the 2016 Plan. Any provision of the 2016 Plan that is contrary to a
condition of Rule 16b-3 shall not apply to executive officers of the Company.

 

 4 

 

 

FORM OF RESTRICTED STOCK AGREEMENT PURSUANT TO

PETMED EXPRESS, INC. 2016 RESTRICTED STOCK PLAN

 

THIS RESTRICTED STOCK AGREEMENT is made this _____ day of _________, _____ by
and between ________________________ (the "Participant") and PetMed Express,
Inc., a Florida corporation, on behalf of itself, its subsidiaries and
affiliates (collectively, the "Company") pursuant to the Company's 2016
Restricted Stock Plan (the "2016 Plan").

 

WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company at its meeting on __________ authorized and directed the Company
to make an award of stock to the Participant under the 2016 Plan for the
purposes expressed in the 2016 Plan;

 

NOW THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, the parties agree as follows:

 

1. Grant of Stock. In accordance with the terms of the 2016 Plan and subject to
the further terms, conditions and restrictions contained in this Agreement, the
Company hereby grants to the Participant ______ shares (the "Shares") of the
Company's common stock, par value $.001 per share (the "Common Stock"). As long
as the Shares are subject to the Restrictions set forth in Section 4 of this
Agreement, such shares shall be deemed to be, and are referred to in this
Agreement as, the "Restricted Shares."

 

2. Certificates for Shares. Certificates evidencing Restricted Stock shall be
deposited with the Company to be held in escrow until such Shares are released
to the Participant or forfeited in accordance with this Agreement. The
Participant shall, simultaneously with the delivery of this Agreement, deliver
to the Company a stock power, in blank, executed by the Participant. If any
Restricted Stock is forfeited, the Company shall direct the transfer agent of
the Common Stock to make the appropriate entries in its records showing the
cancellation of the certificate or certificates for such Restricted Stock and to
return the Shares represented thereby to the Company's treasury.

 

3. Adjustments in Restricted Stock. In the event of any change in the
outstanding Common Stock by reason of a stock dividend or distribution,
recapitalization, merger, consolidation, split-up, combination, exchange of
shares or the like, the Committee shall make equitable adjustments in the
Restricted Stock corresponding to adjustments made by the Committee in the
number and class of shares of Common Stock which may be issued under the 2016
Plan. Any new, additional or different securities to which the Participant shall
be entitled in respect of Restricted Stock by reason of such adjustment shall be
deemed to be Restricted Stock and shall be subject to the same terms,
conditions, and restrictions as the Restricted Stock so adjusted.

 

4. Restrictions. During applicable periods of restriction determined in
accordance with Section 6 of this Agreement, Restricted Stock and all rights
with respect to such Stock, may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered or disposed of and shall be
subject to the risk of forfeiture contained in Section 5 of this Agreement (such
limitations on transferability and risk of forfeiture being herein referred to
as "Restrictions"), but the Participant shall have all other rights of a
stockholder, including, but not limited to, the right to vote and receive
dividends on Restricted Stock, subject to any dividend to be held in escrow
pursuant to the terms of the 2016 Plan.

 

5. Forfeiture of Restricted Stock. In the event that the Participant terminates
employment with the Company for any reason other than his or her death or
permanent disability, such event shall constitute an "Event of Forfeiture" and
all Shares which at that time are Restricted Stock shall thereupon be forfeited
by the Participant to the Company without payment of any consideration by the
Company, and neither the Participant nor any successor, heir, assign or personal
representative of the Participant shall have any right, title or interest in or
to such Restricted Stock or the certificates evidencing them.

 

6. Lapse of Restrictions. (a) Except as provided in subsection (b) below, the
Restrictions on the Restricted Stock granted under this Agreement shall lapse
ratably on each of the anniversaries of the date of this Agreement in accordance
with the following schedule:

 

[INSERT TABLE]

 

 5 

 

 

(b) In the event that a Participant's employment with the Company terminates as
a result of his or her death or permanent disability, the Restrictions shall
lapse on the Restricted Stock (if not already lapsed pursuant to subsection (a)
above) on the date of such event.

 

Upon lapse of the Restrictions in accordance with this Section, the Company
shall, as soon as practicable thereafter, deliver to the Participant, or to the
Participant's personal representative, an unrestricted certificate for the
Shares with respect to which such Restrictions have lapsed.

 

(c) In the event of a change in control, as defined in the 2016 Plan, any
Restriction Period and restrictions imposed on Restricted Stock shall lapse.

 

7. Withholding Requirements. The Company shall have the right to withhold from
sums due to the Participant, or to require the Participant to remit to the
Company in an amount sufficient to satisfy any Federal, state or local
withholding tax requirements prior to making such payments or delivering any
certificate evidencing such Shares.

 

8. Effect of Employment. Nothing contained in this Agreement shall confer upon
the Participant the right to continue in the employment of the Company or affect
any right which the Company may have to terminate the employment of the
Participant.

 

9. Amendment. This Agreement may not be amended except with the consent of the
Committee and by a written instrument duly executed by the Participant and the
Company.

 

10. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their heirs, personal representatives,
successors and assigns. Participant acknowledges receipt of a copy of the 2016
Plan, which is annexed hereto, represents that he or she is familiar with the
terms and provisions thereof and accepts the award of Shares hereunder subject
to all of the terms and conditions thereof and of this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any questions arising under the 2016 Plan
or this Agreement.

 

IN WITNESS WHEREOF, the Company and the Participant have each executed and
delivered this Agreement as of the date first above written.

 

COMPANY:           Chief Executive Officer       PARTICIPANT:          

 

 6 

